Citation Nr: 0405461	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-17 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for low back disability 
secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1968 to 
March 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the veteran's claims of 
entitlement to service connection for low back disability 
secondary to service-connected residuals of a right ankle 
fracture.  

The Board notes from the record that a previous claim of 
service connection for a low back disability secondary to the 
veteran's service-connected ankle fracture, post operative 
ankle fusion, was denied in a rating decision of March 2000 
on the basis that the claim was not well grounded.  The 
veteran renewed his claim in October 2001 after the passage 
of the Veterans Claims Assistance Act of 2000 (VCAA), which, 
inter alia, deleted the requirement that a claimant submit a 
well-grounded claim.  In accordance with the VCAA, the RO re-
adjudicated the claim of secondary service connection in June 
2002 without regard to the prior denial.  


FINDING OF FACT

The veteran's current low back disability is not caused or 
made worse by his service-connected right ankle fracture 
residuals.


CONCLUSION OF LAW

Service connection for low back disability secondary to a 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating this claim the Board has taken into account 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), which was signed into law on November 9, 2000.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of the VCAA and 
of VA's duties to both notify and assist in a correspondence 
of December 2001.  

Specifically regarding VA's duty to notify, the December 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to service connection for 
a secondary disability, what evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf if he so chose, and where 
the veteran was to send the information sought.  See 
Quartuccio, supra.  The Board also notes that the RO provided 
the veteran with rating decisions and responded as 
appropriate with a statement of the case (SOC) and 
supplemental statement of the case (SSOC), each of which 
informed the veteran of the issue adjudicated, the evidence 
considered, the adjudicative action(s) involved, the 
pertinent laws and regulations, the decision(s) made, and the 
reasons and bases for the decision(s).

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs), as well as VA treatment records.  In conjunction with 
the instant claim the RO obtained more recent VA treatment 
records and ordered a VA medical examination that was 
conducted in January 2002.  

The Board notes the representative's contention that the 
veteran was prejudiced by the claim having been decided by 
the RO without the veteran having a full year in which to 
submit evidence.  See 38 U.S.C.A. § 5103(b).  The Board also 
notes, however, that a recent amendment to § 5103(b) 
addresses this point.  It was long-standing VA practice to 
adjudicate claims prior to the expiration of the one-year 
period in order to resolve veteran's claims as expeditiously 
as possible.  In the event that new evidence was received 
after a claim was adjudicated but before the expiration of 
the one-year period, the claim would be re-adjudicated taking 
into account the newly received evidence.  The result was 
that the veteran could anticipate a more expeditious 
resolution of his claim and would not be prejudiced because 
he/she still had benefit of a full year to submit evidence.

Section 5103(b) was amended to, inter alia, add a new 
subparagraph (3) which specifically permits VA to make a 
decision on a claim before the expiration of the one-year 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183 § 
701, 117 Stat. 2651 (Dec. 16, 2003).  The changes to § 5103 
were made retroactive to take effect as if enacted on 
November 9, 2000.  Id.  Thus, the Board concludes that 
adjudication at this point is proper.  

After a review of the claims files, the Board is not aware of 
any evidence not of record which is necessary to decide the 
case on the merits.  See Sabonis v. Brown, 6 Vet. App. 
426,430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore concludes that VA's duties to inform and assist 
under both the VCAA and the new regulations have been 
fulfilled.

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) allow for a grant of service connection 
where the evidence shows that a chronic disability or 
disorder has been caused by an already service-connected 
disability.  38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
8 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.).

In this case, the veteran claims that his low back pain, 
which the veteran avers first manifested itself in 1987, has 
been caused or aggravated by service-connected residuals of a 
right ankle fracture, which fracture occurred in 1968.  The 
principle evidence in support of a connection between the 
veteran's service-connected residuals of a right ankle 
fracture with degenerative changes and his current low back 
complaint is the lay testimony of the veteran himself.  
(Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2003).)  Nevertheless, where, as 
here, the analysis must rely on medical evidence, lay 
testimony may not be relied upon because medical testimony, 
by its very nature, requires specialized education, training, 
and experience.  Thus, while the veteran is competent to 
describe the symptoms he experiences regarding his low back 
pain and the residuals of this broken ankle, as a layperson, 
his statements as to medical diagnosis or causation of any 
disabilities do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

The Board notes from the record that a VA orthopedic 
treatment note of December 2001 shows that it was possible 
that the veteran's low back pain was secondary to the 
veteran's ankle fusion.  However, this VA physician offered 
no further explanation or rationale in support of such a 
conclusion.  Furthermore, the Board also notes that the 
veteran's ankle fusion operation was in January 2000, more 
than a decade after the veteran claims the low back pain 
began.  Thus the Board finds that the unsubstantiated 
treatment note is of very little evidentiary weight.

When the veteran was examined by VA in January 2002, the 
physician who conducted the examination unambiguously stated 
that "the veteran's back pain and right ankle pain are 
separate problems; there is no causal effect."  The examiner 
continued, stating that, in his opinion, the veteran's low 
back trouble was not due to, nor aggravated by, the service-
connected residuals of the right ankle fracture with 
degenerative changes.

In a June 2003 correspondence to the RO, the veteran's 
representative stated that the veteran informed the 
representative that a VA physician, M.A., M.D., supported the 
contention that the veteran's low back disability was related 
to the service-connected right ankle disability.  The RO 
obtained the treatment records identified by the 
representative.  The Board notes that the treatment records 
identified mild degenerative joint disease of the lumbar 
spine with left posterior thigh and leg pain.  But doctor 
M.A.'s treatment notes of record do not address any 
connection between a lower back disorder and the veteran's 
service-connected residuals of right ankle fracture with 
degenerative changes.

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for low back 
disability secondary to service-connected residuals of a 
right ankle fracture.  This is so because the Board gives 
greater weight to the January 2002 opinion.  This opinion was 
provided in response to specific questions about the possible 
relationship between service-connected disability and the low 
back, and it was provided only after a detailed review of the 
veteran's medical history.  The December 2001 opinion, on the 
other hand, was stated in speculative terms, namely that a 
relationship was merely "possible."  For these reasons, the 
Board gives greater evidentiary weight to the unequivocal 
opinion set forth in January 2002.  Consequently, the 
preponderance of the evidence is against the claim of 
secondary service connection.  




ORDER

Service connection for low back disability secondary to 
service-connected disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



